Appellate Case: 20-5075   Document: 010110613846                          FILED Page: 1
                                                       Date Filed: 12/03/2021
                                                             United States Court of Appeals
                                                                      Tenth Circuit

                    UNITED STATES COURT OF APPEALS December 3, 2021
                                                                 Christopher M. Wolpert
                                 TENTH CIRCUIT                       Clerk of Court



 UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

 v.                                                       No. 20-5075
                                               (D.C. No. 4:13-CR-00028-JED-29)
 CORRY PURIFY,                                            (N.D. Okla.)

        Defendant - Appellant.


                            ORDER AND JUDGMENT *


 Before HOLMES, BACHARACH, and MORITZ, Circuit Judges.


       Mr. Corry Purify, proceeding pro se, 1 appeals from the district court’s

 dismissal of his motion for a sentence reduction brought under 18 U.S.C.

 § 3582(c)(1)(A)(i). Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.



       *
              This order and judgment is not binding precedent, except under the
 doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
 however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
 Cir. R. 32.1. After examining the briefs and appellate record, this panel has
 determined unanimously that oral argument would not materially assist in the
 determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
 The case is therefore ordered submitted without oral argument.
       1
              Because Mr. Purify appears pro se, we construe his filings liberally,
 but do not act as his advocate. See United States v. Parker, 720 F.3d 781, 784 n.1
 (10th Cir. 2013).
Appellate Case: 20-5075   Document: 010110613846       Date Filed: 12/03/2021    Page: 2



                                           I

       Mr. Purify is incarcerated at FPC Yankton in South Dakota. He was

 previously convicted of a drug conspiracy offense in violation of 21 U.S.C. § 846

 and was sentenced to 120 months’ imprisonment and five years’ supervised

 release.

       On April 29, 2020, Mr. Purify petitioned the officials at FPC Yankton to

 place him in home confinement pursuant to the Coronavirus Aid, Relief, and

 Economic Security (“CARES”) Act, Pub. L. No. 116-136, § 12003(b)(2), 134

 Stat. 281, 516 (2020), and then-Attorney General William Barr’s memorandum

 regarding home confinement prioritization and the COVID-19 pandemic. The

 Warden denied his request on May 5, 2020, concluding that Mr. Purify did not

 meet the priority guidelines for a transfer to home confinement.

       On May 22, 2020, Mr. Purify filed a motion for reduction of sentence under

 18 U.S.C. § 3582(c)(1)(A)(i)—arguing that such relief was warranted in light of

 the health risks associated with the COVID-19 pandemic. Section

 3582(c)(1)(A)(i) allows the district court to modify a prisoner’s sentence if

 “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C.

 § 3582(c)(1)(A)(i).

       Mr. Purify did not clearly state what relief he sought in the motion. To

 start, Mr. Purify asked the district court “to modify [his] sentence in regards to”


                                           2
Appellate Case: 20-5075   Document: 010110613846       Date Filed: 12/03/2021    Page: 3



 the CARES Act, which he articulated as a “modif[ication]” under § 3582. R.,

 Vol. I, at 361 (Pet.’s Mot. Brought Under 18 U.S.C. § 3582(c)(1)(A)(i), filed May

 22, 2020). But Mr. Purify also wrote that, “[w]hile this Court cannot order the

 [Bureau of Prisons (“BOP”)] to designate me to home confinement, this court can

 . . . modify my sentence to time served and the rema[i]nder of sentence to be

 exp[e]nded on sup[er]vised release and in addition to home confinement.” Id.

       On July 8, 2020, the district court sua sponte dismissed Mr. Purify’s motion

 without prejudice for lack of jurisdiction due to his apparent failure to exhaust

 administrative remedies concerning his request for a sentence reduction under

 § 3582(c)(1)(A)(i). The district court also reviewed the merits of Mr. Purify’s

 motion and alternatively found that, because the BOP was already taking

 extraordinary measures to contain the spread of COVID-19, the threat of

 contracting the virus was not a factor “for which the [district court] would be

 inclined to grant compassionate release [to Mr. Purify] at this time.” Id. at 370

 (Dist. Ct.’s Order Dismissing Pet.’s Mot., dated Jul. 8, 2020).

       Mr. Purify appeals, arguing that he in fact exhausted his administrative

 remedies. To that end, Mr. Purify first contends that CARES Act petitions “are

 one [and] the same as compassionate release requests” brought under § 3582.

 Aplt.’s Opening Br. at 1. Second, he asserts that because he is a pro se litigant,

 the district court should have read his original BOP petition as invoking


                                           3
Appellate Case: 20-5075   Document: 010110613846        Date Filed: 12/03/2021     Page: 4



 § 3582(c)(1)(A)(i). Third, he maintains that we should follow other courts and

 recognize that the relevant exhaustion requirement may be discarded, as a matter

 of equity, in extreme instances. Lastly, he asserts that the district court erred in

 determining that relief from his incarceration is not appropriate at this time.

                                           II

       We review for an abuse of discretion a district court’s decision to deny a

 reduction of sentence under § 3582. See United States v. Piper, 839 F.3d 1261,

 1265 (10th Cir. 2016); see also United States v. Jones, 980 F.3d 1098, 1112 (6th

 Cir. 2020); United States v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020); United

 States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). An abuse of discretion

 occurs when a district court bases its decision on an erroneous conclusion of law

 or relies on clearly erroneous findings of fact. See United States v. Ramirez, 304

 F.3d 1033, 1035 (10th Cir. 2002).

       Framing our analysis, we are constrained at the outset to recognize that,

 under current law, the district court erred in dismissing Mr. Purify’s motion sua

 sponte on exhaustion grounds under the rationale that it lacked jurisdiction. Our

 caselaw published subsequent to the court’s order here establishes that a failure to

 exhaust in the § 3582(c)(1)(A) context is not a jurisdictional matter. See United

 States v. Hemmelgarn, 15 F.4th 1027, 1030–31 (10th Cir. 2021)

 (holding—consistent with our sister circuits—that, as a matter of first impression,


                                           4
Appellate Case: 20-5075    Document: 010110613846       Date Filed: 12/03/2021      Page: 5



 § 3582(c)(1)(A)’s exhaustion requirement establishes solely a “claim-processing

 rule,” rather than a jurisdictional rule).

       But Mr. Purify has not brought this specific characterization error or any

 related error of this sort to our attention on appeal. Accordingly, we have the

 discretion to deem any challenge to this aspect of the district court’s order as

 waived. See, e.g., Bronson v. Swensen, 500 F.3d 1099, 1104 (10th Cir. 2007)

 (“[W]e routinely have declined to consider arguments that are not raised, or are

 inadequately presented, in an appellant’s opening brief.”).

       However, even if we elect not to overlook this characterization error, we

 would conclude that the error is harmless and, consequently, uphold the district

 court’s judgment. The error is harmless for two independent, alternative reasons.

       First, the district court correctly determined that Mr. Purify did not exhaust

 his administrative remedies for his § 3582(c)(1)(A) motion. Mr. Purify himself

 does not claim that he exhausted his remedies. Instead, he rests his appeal on the

 theory that CARES Act requests are “one [and] the same” as § 3582(c)(1)(A)

 motions; accordingly, Mr. Purify avers that his purported exhaustion of remedies

 for his CARES Act petition had the effect of also exhausting his remedies for his

 § 3582(c)(1)(A) motion. See Aplt.’s Opening Br. at 1. However, this is incorrect.

       The CARES Act expanded the BOP’s power to “place a prisoner in home

 confinement” in light of the pandemic. See CARES Act, Pub. L. No. 116-136,


                                              5
Appellate Case: 20-5075    Document: 010110613846       Date Filed: 12/03/2021     Page: 6



 § 12003(b)(2), 134 Stat. 281, 516 (2020). Conversely, a person who seeks

 compassionate release under § 3582(c)(1)(A) is seeking a reduction in his

 sentence from the court. See 18 U.S.C. § 3582(c)(1)(A). Thus, a request for a

 CARES Act transfer to home confinement is completely distinct from a request

 for compassionate release under § 3582(c)(1)(A). Consequently, even if a letter

 seeking the former is liberally construed, it cannot meet the latter’s exhaustion

 requirement. Cf. United States v. Springer, 820 F. App’x 788, 789, 791–92 (10th

 Cir. 2020) (unpublished) (holding that, “[c]ontrary to [the petitioner’s] argument,

 he was required to request that the BOP file a [§ 3582(c)(1)(A)] motion on his

 behalf to initiate his administrative [§ 3582(c)(1)(A)] remedies,” and affirming

 the district court’s denial of his motion because he “never made such a request”

 but, rather, filed “an administrative request, not even mentioning compassionate

 release”). And, contrary to Mr. Purify’s contention, the district court was not

 obliged to construe his distinct home-confinement request under the CARES Act

 as a § 3582(c)(1)(A) motion just because of his pro se status. See, e.g., Garrett v.

 Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005) (explaining

 that “the court cannot take on the responsibility of serving as the litigant’s

 attorney in constructing arguments and searching the record”).

       Moreover, though the effect is not jurisdictional, we cannot overlook Mr.

 Purify’s failure to exhaust his administrative remedies. That is because


                                            6
Appellate Case: 20-5075    Document: 010110613846        Date Filed: 12/03/2021     Page: 7


 “§ 3582(c)(1)(A)’s exhaustion requirements” establish “a mandatory claim-

 processing rule.” Hemmelgarn, 15 F.4th at 1030. The government may forfeit or

 waive enforcement of such a rule. See Eberhart v. United States, 546 U.S. 12, 15

 (2005) (explaining that claim-processing rules “may be ‘unalterable on a party’s

 application’ but ‘can nonetheless be forfeited if the party asserting the rule waits

 too long to raise the point’” (emphasis added) (quoting Kontrick v. Ryan, 540

 U.S. 443, 456 (2004))); see also Hemmelgarn, 15 F.4th at 1030 (ruling that the

 government “waived” its exhaustion argument in the § 3582(c)(1)(A) context).

 But the government here has not done so; it has preserved its exhaustion

 challenge. Specifically, the government has argued forcefully that Mr. Purify

 failed to exhaust his remedies under § 3582(c)(1)(A). See, e.g., Aplee.’s Resp.

 Br. at 13 (contending that “the district court . . . did not err in dismissing Purify’s

 motion for failure to exhaust his remedies”). And it has done so at its first

 opportunity—that is, during this appeal. 2 Cf. Hemmelgarn, 15 F.4th at 1031

       2
               The district court did not direct the government to file a response to
 Mr. Purify’s § 3582(c)(1)(A) motion, and the government did not do so. See
 Aplee.’s Resp. Br. at 4 (“Rather than directing the government to respond, the
 district court dismissed [Mr.] Purify’s motion.”). It appears that, not infrequently,
 district courts have requested responses from the government to such
 compassionate release motions. See, e.g., United States v. Greene, 516 F. Supp.
 3d 1, 11 (D.D.C. 2021) (“On December 2, 2020, this Court issued a Minute Order
 directing the Government to respond to [the prisoner’s] motion for compassionate
 release.”); United States v. Cain, No. 1:16-CR-00103-JAW-1, 2021 WL 388436,
 at *1 (D. Me. Feb. 3, 2021) (unpublished) (“On December 18, 2020, the Court
 ordered the Government to answer and state its position as to whether Mr. Cain’s
                                                                          (continued...)

                                             7
Appellate Case: 20-5075   Document: 010110613846      Date Filed: 12/03/2021   Page: 8


 (“Even though [the prisoner] failed to provide proof that he exhausted his

 administrative remedies [for purposes of § 3582(c)(1)(A)], the government did

 not argue exhaustion on appeal. This argument is waived.”).

       Because we agree with the government, we must enforce § 3582(c)(1)(A)’s

 exhaustion requirement—even if the equities weighed in Mr. Purify’s favor

 (which they do not). Therefore, the district court’s error—in concluding that the




       2
         (...continued)
 failure to exhaust administrative remedies within the Bureau of Prisons (BOP)
 prevented the Court from considering his motion.”); 5C WEST ’ S F ED . F ORMS ,
 D ISTRICT C OURTS –C RIMINAL § 95:20.40, Westlaw (Troy K. Stabenow ed., 5th ed.,
 database updated May 2021) (including model order used in the Western District
 of Virginia that directs the government to respond to a § 3582(c)(1)(A) motion).
 But there is nothing in the record here that would have signaled to the government
 that a response was desired or required. Therefore, we think it is sound to
 conclude that the government’s first opportunity to challenge Mr. Purify’s §
 3582(c)(1)(A) motion on exhaustion grounds is this appeal. And, because the
 government has asserted its challenge at this first opportunity, we deem this
 challenge preserved. Cf. Eberhart, 546 U.S. at 15 (explaining that a party may
 forfeit enforcement of a claim-processing rule, when the party “waits too long” to
 assert it (quoting Kontrick, 540 U.S. at 456)); cf. also United States v. Battles,
 745 F.3d 436, 446–47 (10th Cir. 2014) (holding that defendant’s post-trial Brady
 claim was not forfeited despite defendant’s failure to raise it at trial because,
 “upon learning after trial of the information upon which [defendant] rests her
 current Brady claim, [the defendant] timely filed a motion for new trial based on
 newly discovered evidence” (emphasis added)); United States v.
 Sepulveda-Contreras, 466 F.3d 166, 170 (1st Cir. 2006) (finding no forfeiture of
 objections, where defendant had no opportunity to object before sentencing
 conditions were imposed); United States v. Martinez, 974 F.2d 589, 591 (5th Cir.
 1992) (noting that “the critical factor in deciding whether the silence of counsel
 constitutes a waiver is whether there was a meaningful opportunity for counsel to
 request argument or to object, considering all the attendant circumstances”
 (emphasis added)).

                                          8
Appellate Case: 20-5075    Document: 010110613846       Date Filed: 12/03/2021   Page: 9


 exhaustion question under § 3582(c)(1)(A) is jurisdictional—was harmless. We

 rest our decision on this independent and sufficient basis. 3

       But even if that were not enough (but it is), this jurisdiction-related error

 would be harmless for a second reason: the district court did not abuse its

 discretion in determining—in its alternative holding on the merits—that Mr.

 Purify did not warrant compassionate release. Mr. Purify largely argues that the

 court erred in finding that the BOP was taking extraordinary measures to contain

 COVID-19—a finding that he suggests is contradicted by the “outrageous

 infection [r]ate” among inmates and staff at FPC Yankton and facility conditions

 that may exacerbate the spread of the virus. See Aplt.’s Opening Br. at 4–7.

       These contentions are unavailing. Mr. Purify did not state in his May 2020

 motion how he is more susceptible or vulnerable to COVID-19 than the average

 prisoner or why home confinement or compassionate release would be specifically

 appropriate; instead, he only generally refers to unnamed “health risks” to



       3
               Like dismissals for lack of jurisdiction, dismissals for failure to
 exhaust are ordinarily without prejudice. Compare, e.g., Martinez v. Richardson,
 472 F.2d 1121, 1126 (10th Cir. 1973) (“It is fundamental, of course, that a
 dismissal for lack of jurisdiction is not an adjudication of the merits and therefore
 dismissal of the [plaintiff’s] claim must be without prejudice.”), with Fuller v.
 State of Florida, 473 F.2d 1383, 1384 (5th Cir. 1973) (per curiam) (noting that
 “[t]he district court acted correctly in dismissing without prejudice [the
 prisoner’s] habeas petition” because “his state remedies had not been exhausted”),
 and Chase v. Conner, 107 F. App’x 827, 828 (10th Cir. 2004) (unpublished)
 (“stress[ing] that the dismissal” of a prisoner’s action for failure to exhaust
 administrative remedies “was without prejudice”).

                                            9
Appellate Case: 20-5075    Document: 010110613846        Date Filed: 12/03/2021   Page: 10


  establish that he should be afforded relief. R., Vol. I, at 361; see United States v.

  Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of COVID-19 in

  society and the possibility that it may spread to a particular prison alone cannot

  independently justify compassionate release.”). And there is no evidence on the

  record showing how the district court clearly erred in its findings about FPC

  Yankton. Thus, we find unpersuasive Mr. Purify’s suggestion that the court

  abused its discretion by relying on clearly erroneous findings of fact to dismiss

  his motion for compassionate release. 4

        4
               This alternative holding should come as no surprise to Mr. Purify.
  During the pendency of this appeal, Mr. Purify submitted another letter to the
  BOP, this time actually requesting a sentence reduction and compassionate release
  under § 3582(c)(1)(A)(i) for extraordinary and compelling reasons. The Warden
  denied that request on September 23, 2020. After the denial, Mr. Purify filed a
  motion requesting compassionate release with the district court under
  § 3582(c)(1)(A)(i), attempting—as in the instant case—to persuade the court that
  the COVID-19 pandemic necessitated a reduction of his sentence. The district
  court denied that motion on January 4, 2021. In doing so, the court noted that Mr.
  Purify did exhaust his remedies this second time around. Nevertheless, in light of
  the factors Mr. Purify cited, as well as the “application instructions at USSG
  § 1B1.13 comment[] (n.1(D)),” the court found that Mr. Purify’s “history and
  characteristics and the need for the sentence to reflect the seriousness of the
  offense, provide just punishment, afford adequate deterrence to criminal conduct,
  and provide protection for the public, outweigh the added potential risk posed by
  the COVID-19 virus to [Mr. Purify], making compassionate release unwarranted.”
  United States v. Battle, No. 4:13-cr-00028-JED, ECF No. 2397, at 3 (N.D. Okla.,
  dated Jan. 4, 2021) (dismissing Mr. Purify’s second Motion for Compassionate
  Release). The district court also noted, as in the instant action, that the BOP had
  taken “substantial measures to contain the spread of COVID-19,” particularly at
  FPC Yankton. Id. Finally, the district court observed that, “while [Mr. Purify’s]
  medical history may cause increased complications to a person who contracts
  COVID-19, [Mr. Purify] has a lengthy criminal history and a history of violating
                                                                           (continued...)

                                            10
Appellate Case: 20-5075   Document: 010110613846       Date Filed: 12/03/2021     Page: 11


        In sum, though the district court erred in concluding that Mr. Purify’s

  failure to exhaust administrative remedies under § 3582(c)(1)(A) deprived the

  court of its jurisdiction, we nevertheless uphold the court’s judgment because we

  deem the court’s error to be harmless.

                                            III

        Accordingly, for the foregoing reasons, we AFFIRM the district court’s

  judgment.



                                           ENTERED FOR THE COURT



                                           Jerome A. Holmes
                                           Circuit Judge




        4
         (...continued)
  previous terms of state supervision.” Id. Notably, Mr. Purify did not appeal this
  order. In an exercise of our discretion, we take judicial notice of these
  subsequent district court proceedings. See, e.g., United States v. Smalls, 605 F.3d
  765, 768 n.2 (10th Cir. 2010) (recognizing a court may take judicial notice of
  docket information from another court); United States v. Ahidley, 486 F.3d 1184,
  1192 n.5 (10th Cir. 2007) (“Although we are not obliged to do so, we may
  exercise our discretion to take judicial notice of publicly-filed records in our
  court and certain other courts concerning matters that bear directly upon the
  disposition of the case at hand.”).

                                            11